Citation Nr: 0717598	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  00-07 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased disability rating for 
pseudofolliculitis barbae, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel









INTRODUCTION

The veteran served on active military duty from November 1976 
to July 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Newark, New Jersey.  In that decision, the RO denied a 
disability rating greater than 10 percent for the 
service-connected pseudofolliculitis barbae.  


FINDING OF FACT

The service-connected pseudofolliculitis barbae has not 
resulted in severely or markedly disfiguring scars of the 
face or neck (or even two characteristics of disfigurement); 
tissue loss; cicatrization; marked discoloration; constant 
exudation or itching; extensive lesions; marked and unsightly 
deformity of eyelids, lips, or auricles; gross distortion or 
asymmetry of one feature or paired set of features; 
involvement of 20% to 40% of the entire body (or 20% to 40% 
of exposed areas); or the need for systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more (but not constantly) during the 
past 12-month period.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for the service-connected pseudofolliculitis barbae have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800 & 7806 (effective prior to, 
and since, August 30, 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. at 488.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

A letter issued in May 2004 in the present case notified the 
veteran of the type of evidence needed to support his 
increased rating claim.  The letter also informed the veteran 
that VA would make reasonable efforts to help him obtain 
necessary evidence with regard to this issue but that he must 
provide enough information so that the agency could request 
the relevant records.  Further, the letter notified the 
veteran of his opportunity to submit "any other evidence or 
information that . . . [he] think[s] will support . . . [his] 
claim" as well as "any evidence in . . . [his] possession 
that pertains to . . . [his] claim."  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II) 
and VAOPGCPREC 1-2004 (February 24, 2004).  See also Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Additionally, in December 2006, the veteran was informed of 
the type of evidence necessary to establish the degree of 
disability (element #4) and an effective date (element #5).  
See Dingess/Hartman, 19 Vet. App. at 488.  As will be 
discussed below, the Board finds that the evidence of record 
does not support a grant of an increased rating for the 
veteran's service-connected skin disorder.  In light of this 
denial, no effective date will be assigned.  Thus, the Board 
finds that there can be no possibility of any prejudice to 
the veteran in proceeding with the issuance of a final 
decision of the claim adjudicated in this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Court has also held that VCAA notice should be provided 
to a claimant before the initial unfavorable decision on the 
claim by the agency of original jurisdiction (AOJ).  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and 
Mayfield v. Nicholson, 444 F.3d at 1333.  In the present 
case, the RO initially denied the veteran's increased rating 
claim in June 1999, prior to the enactment of the VCAA.  The 
RO did not provide the veteran adequate VCAA notice until May 
2004.  Clearly, the timing requirement of VCAA notification 
has not been met with regard to the increased rating issue on 
appeal.  Importantly, however, the veteran was "provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Thereafter, in February and 
December 2006, the claim was readjudicated, and supplemental 
statements of the case (SSOCs) were issued.  Consequently, 
despite any timing defect, the Board does not find that a 
remand of this issue to the agency of original jurisdiction 
is necessary.  Nothing about the evidence or any response to 
the RO's notification suggests that the claim adjudicated in 
this decision must be re-adjudicated ab initio to satisfy the 
VCAA requirements.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the increased 
rating issue on appeal.  All relevant treatment records 
adequately identified by the veteran have been procured and 
associated with his claims folder.  Furthermore, the veteran 
has been accorded several pertinent VA examinations.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of his increased rating claim.  Under the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (which holds that strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Importantly, the veteran has pointed to no other pertinent 
evidence which has not been obtained.  In fact, in a 
statement received at the RO in March 2006, the veteran noted 
that he had no other information or evidence to give VA to 
substantiate his claim.  He asked to have a decision on his 
claim as soon as possible.  Consequently, the Board will 
proceed to adjudicate the following increased rating issue on 
appeal, based upon the evidence currently of record.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2006); Pelegrini II; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2006).  An October 1981 rating action granted service 
connection, and awarded a 10 percent evaluation effective 
from July 1981, for pseudofolliculitis barbae based on 
evidence of occasional in-service treatment for this 
disorder.  The veteran's service-connected skin disorder 
remains evaluated as 10 percent disabling.  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
however, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2006).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2006).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2006).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  

During the pendency of the current appeal, the schedular 
criteria by which dermatological disorders are rated changed.  
Specifically, on August 30, 2002, the diagnostic codes which 
rate impairment resulting from skin and scar disorders were 
made effective.  See 67 Fed. Reg. 49590-49599 (July 31, 
2002), codified at 38 C.F.R. § 4.118 (2006).  The VA General 
Counsel has held that, where a law or regulation changes 
during the pendency of a claim for increased rating, the 
Board should first determine whether application of the 
revised version would produce retroactive results.  A new 
rule may not extinguish any rights or benefits the claimant 
had prior to enactment of the new rule.  See VAOPGCPREC 7-
2003 (Nov. 19, 2003).  However, if the revised version of the 
regulation is more favorable, the implementation of that 
regulation under 38 U.S.C.A. § 5110(g), can be no earlier 
than the effective date of that change.  VA can apply only 
the earlier version of the regulation for the period prior to 
the effective date of the change.  See, Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).  

The RO has considered the predominant aspect of the veteran's 
dermatological disorder to be analogous to disfiguring scars 
of the head, face, or neck; dermatitis; and eczema.  
According to the old rating criteria for disfiguring scars of 
the head, face, or neck, evidence of moderately disfiguring 
scars of the head, face, or neck warrants the assignment of a 
10 percent disability rating.  38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2001).  Evidence of severely disfiguring scars of 
the head, face, or neck, especially if they are productive of 
a marked and unsightly deformity of the eyelids, lips, or 
auricles, will result in the grant of a 30 percent disability 
evaluation.  Id.  The highest rating allowable under this 
Code, 50 percent, requires evidence of complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  Id.  When, in 
addition to tissue loss and cicatrization, there is marked 
discoloration, color contrast, or the like, the 50 percent 
rating under Code 7800 may be increased to 80 percent, the 
30 percent to 50 percent, and the 10 percent to 30 percent.  
The most repugnant, disfiguring conditions, including scars 
and diseases of the skin, may be submitted for central office 
rating, with several unretouched photographs.  38 C.F.R. 
§ 4.118, Note following Diagnostic Code 7800 (2001).  

Additionally, pursuant to the old rating criteria for eczema, 
evidence of slight, if any, exfoliation, exudation, or 
itching (if on a nonexposed surface or small area) warrants 
the assignment of a noncompensable evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2001).  The next higher rating 
of 10 percent requires evidence of exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area.  
Id.  A 30 percent evaluation necessitates evidence of 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  Id.  The highest evaluation allowed under 
this Code, 50 percent, requires evidence of ulceration, 
extensive exfoliation, or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.  Id.  

According to the revised applicable rating criteria which 
evaluates impairment resulting from disfigurement of the 
head, face, or neck, evidence of one characteristic of 
disfigurement warrants the assignment of a 10 percent rating.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2006).  The next 
higher evaluation of 30 percent requires evidence of visible 
or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips) or with two or three characteristics of 
disfigurement.  Id.  Evidence of visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, and lips) or 
with four or five characteristics of disfigurement is 
required for the next higher rating of 50 percent.  Id.  The 
highest evaluation allowable, pursuant to this diagnostic 
code, 80 percent, requires evidence of visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips) or with six or more characteristics of disfigurement.  
Id.  

The eight characteristics of disfigurement, for purposes of 
evaluation under § 4.118, are:  a scar 5 or more inches 
(13 or more centimeters) in length, a scar at least 
one-quarter inch (.6 centimeters) wide at its widest part, 
surface contour of a scar which is elevated or depressed (on 
palpation), a scar which is adherent to underlying tissue, 
skin which is hypo- or hyper-pigmented in an area exceeding 
six square inches (39 square centimeters), skin texture which 
is abnormal (irregular, atrophic, shiny, scaly, etc.) in an 
area exceeding six square inches (39 square centimeters), 
underlying soft tissue missing in any area exceeding six 
square inches (39 square centimeters), and skin indurated and 
inflexible in an area exceeding six square inches (39 square 
centimeters).  38 C.F.R. § 4.118, Note 1 following Diagnostic 
Code 7800 (2006).  Unretouched color photographs will be 
taken into account when evaluating these criteria.  38 C.F.R. 
§ 4.118, Note 3 following Diagnostic Code 7800 (2006).  

Also pursuant to the revised rating criteria, evidence that 
dermatitis or eczema covers at least 5%, but less than 20%, 
of the entire body, or at least 5%, but less than 20%, of 
exposed areas affected, or intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of less than six weeks during the past 
12-month period warrants the assignment of a 10 percent 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2006).  The 
next higher evaluation of 30 percent requires evidence that 
dermatitis or eczema covers 20% to 40% of the entire body or 
20% to 40% of exposed areas affected, or systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  Id.  The 
highest rating allowable pursuant to this diagnostic code, 
60 percent, requires evidence that the dermatitis or eczema 
covers more than 40% of the entire body or more than 40% of 
exposed areas affected, or constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  Id.  

The veteran describes a "steady deterioration" of his skin 
irritation (including itching) and scarring "over the 
years."  He feels that he is disfigured and that, as a 
result of this disfigurement, he "look[s] like a freak" and 
"can bearly manage to go out in public" because, when he 
does so, people stare at him.  The veteran's lay descriptions 
are deemed to be competent evidence.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  However, the lay descriptions of this 
service-connected disability must be considered in 
conjunction with the clinical evidence of record as well as 
the pertinent rating criteria.  

The veteran has received only very periodic outpatient 
treatment for his service-connected pseudofolliculitis barbae 
during the current appeal.  At a VA outpatient treatment 
session recently conducted in June 2003, the veteran was 
instructed to use hydrocortisone cream and warm compresses 
for his pseudofolliculitis barbae.  Later, in December 2005, 
the veteran explained that, over the past 12 months, he had 
used hydrocortisone 1% cream topically to his face twice a 
day on an as-needed basis.  He denied any associated systemic 
symptoms and stated that his service-connected 
pseudofolliculitis barbae was really only of cosmetic concern 
to him.  In fact, although he described his skin condition as 
a chronic problem, he also admitted that this disorder is not 
as active as it had previously been.  

Also during the current appeal, the veteran has undergone 
three VA examinations of his service-connected 
pseudofolliculitis barbae.  These evaluations reflect the 
presence of a few scattered superficial follicular papules in 
the beard area with some generalized hyperpigmentation around 
the skin surface of the beard and anterior neck areas but no 
active erythema, active ulceration, scarring, asymmetry of 
the face, or disfigurement.  The total percentage of body 
surface area, as well as the total exposed area, affected by 
this skin disorder is only 1%.  

Significantly, severely or marked disfiguring scars of the 
face or neck (or even two characteristics of disfigurement); 
tissue loss; cicatrization; marked discoloration; constant 
exudation or itching; extensive lesions; marked and unsightly 
deformity of eyelids, lips, or auricles; gross distortion or 
asymmetry of one feature or paired set of features [nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips]; involvement of 20% to 40% of the entire body 
(or 20% to 40% of exposed areas); or the need for systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of six weeks or more (but not 
constantly) during the past 12-month period has not been 
shown.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800 & 7806 
(effective prior to, and since, August 30, 2002).  Under 
these circumstances, a basis upon which to assign a schedular 
disability rating greater than 10 percent for the 
service-connected pseudofolliculitis barbae (under either the 
old, or the revised, rating criteria) has not been received.  
The preponderance of the evidence is, therefore, against the 
veteran's claim for an increased rating for this disorder.  
His appeal regarding this claim must be denied.  

The Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  At a VA skin 
examination conducted in January 1999, the veteran asserted 
that, as a result of his service-connected pseudofolliculitis 
barbae, he can only shave approximately once every three days 
because, otherwise, the skin on his chin and neck areas 
becomes too irritated.  However, at the December 2005 VA skin 
examination, the veteran denied experiencing any functional 
impairment resulting from this disability.  Further, the 
veteran seeks only very periodic outpatient treatment for his 
service-connected pseudofolliculitis barbae and uses 
hydrocortisone 1% cream topically to his face twice a day 
as-needed only.  Significantly, at no time during the current 
appeal has the service-connected pseudofolliculitis barbae 
resulted in marked interference with the veteran's employment 
or frequent periods of hospitalization.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
his service-connected pseudofolliculitis barbae has resulted 
in unusual disability or impairment that has rendered the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate at any time during the 
current appeal.  Accordingly, the Board concludes that 
consideration of the provisions set forth at 38 C.F.R. 
§ 3.321(b)(1) is not warranted in this issue.  


ORDER

A disability rating greater than 10 percent for 
pseudofolliculitis barbae is denied.  



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


